Case 1:18-cv-05780-FB-SMG Document 20 Filed 04/12/19 Page 1 of 2 PageID #: 104
                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                                One Penn Plaza • Suite 2527 • New York, NY 10119
                                                T: 212.792-0046
                                         E: Joshua@levinepstein.com

                                                                                             April 12, 2019
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                Re:      Singh v. Lintech Electric, Inc. et al
                         Case No.: 1:18-cv-05780-FB-SMGJO
Dear Honorable Magistrate Judge Gold:
        This law firm represents Defendants Lintech Electric, Inc. (the “Company”), and Linden J. Tudor
(together, the “Defendants”) in the above-referenced action.
          Pursuant to Rule 1(A) of Your Honor’s Individual Motion Practices and Local Civil Rule 37.3(c),
this letter respectfully serves as a response to Plaintiff’s April 5, 2019 letter.
         Respectfully, Plaintiff’s April 5, 2019 letter is replete with replete with inaccuracies that require
attention.
        By way of background, this case presents a troubling fact pattern involving an individual who
claims to have worked eleven-hours per day days, six-to-seven days per week, for nearly four years. See
Compl. at ¶ 8. What is more troubling, Plaintiff alleges that he was paid “in cash” and worked “Saturdays
and on Sundays” throughout the relevant period. Id.
         As discussed in the January 30, 2019 initial case conference before Your Honor, Plaintiff’s
allegations are simply not credible, and are refuted by substantial evidence. During the relevant period,
Plaintiff signed weekly time records, acknowledging his: (i) regular hours worked; and (ii) overtime hours
worked; and was issued paystubs containing information regarding his: (iii) regular hourly rate; (iv)
overtime rate; (v) weekly hours; (vi) withholdings; (vii) net wages; and (viii) pay period. The records show
that Plaintiff worked for Defendants on a part-time basis, two-to-three days per week (at most), for which
he was adequately compensated. These records contradict Plaintiff’s allegations that Defendants were
Plaintiff’s actual alleged employer.

         On January 30, 2019, Your Honor directed “Defendants [to] promptly produce information about
the entity they contend was plaintiff's actual employer, together with any documents readily available that
corroborate that contention.”

         These documents were made available to Plaintiff’s counsel at the outset of the litigation, and were
supplemented over the course of fact discovery. To date, Defendants have produced over 330 documents
to provide Plaintiff with sufficient information to amend his Complaint, and plead the necessary parties in
this action. The payroll and time records show that Plaintiff’s engagement with Defendants was limited to
part-time services performed in connection with NYCHA projects. Defendants explained that Plaintiff’s
actual employer was a bridge contracting company – Talico Contracting Inc. – who serves as a
subcontractor alongside Lintech Electric Inc. for any non-NYCHA projects.

         Plaintiff’s counsel was made aware, multiple times, that Defendants are not in possession of any
further responsive documents.
        In light of the foregoing, Defendant respectfully requests that Plaintiff’s Motion to Compel be
denied, with prejudice.
Case 1:18-cv-05780-FB-SMG Document 20 Filed 04/12/19 Page 2 of 2 PageID #: 105



        Lastly, Defendants respectfully turn to the Court to compel Plaintiff to remedy certain deficiencies
contained in his responses & objections to Defendants’ discovery requests.
        Plaintiff’s Failure to Verify Responses to Defendants First Set of Interrogatories
          Defendants respectfully request that this Court compel Plaintiff verify his response to Defendants’
First Set of Interrogatories, dated December 20, 2018.
        Plaintiff’s responses to Defendants’ First Set of Interrogatories (annexed hereto as Exhibit “A”) is
incomplete as it is not verified. Fed. R. Civ. P. 33(b)(5) requires that answers to interrogatories be signed
by "the person who makes the answers." Allstate Ins. Co. v. A & F Med. P. C., 2017 WL 2445185, at *2
(E.D.N.Y. 2017). Plaintiff must therefore verify the accuracy of his interrogatory responses.
        Plaintiff’s General Objections are Patently Improper and Must be Stricken

        As this Court is no doubt aware, under Fed. R. Civ. P. 34 it is patently improper to assert general
objections to discovery demands. By incorporating each of his general objections into the response of each
of Defendants’ specific requests, Plaintiff has violated both Fed. R. Civ. P. 34(b)(2)(B) and 34(b)(2)(C).
See Fischer v. Forrest, 2017 WL 773694, at *3 (S.D.N.Y. 2017); see also Carl v. Edwards, 2017 WL
4271443, at *4 (E.D.N.Y. 2017). See Exhibit “A”, see also Plaintiff’s Responses & Objections to
Defendants’ Document Requests annexed hereto as Exhibit “B”. By applying general objections to each of
Defendants’ specific requests, Plaintiff has violated Fed. R. Civ. P. 24, and his objections may be deemed
to be waived. See Carl v. Edwards, at *4.
         Notwithstanding the foregoing, Plaintiff’s general objection on the basis that Defendants’ request
violates a privilege is patently improper. Pursuant to Fed. R. Civ. P. 26(b)(5)(A), when a party withholds
discoverable information by the assertion of privilege, the party must "describe the nature of the documents,
communications, or tangible things not produced or disclosed, and do so in a manner that, without revealing
information itself privileged or protected, will enable other parties to assess the claim." This process, is
most commonly known as the creation of "privilege log." Likewise, Local Rule 26.2 directs that parties
asserting privilege shall disclose the type of document, general subject matter of the document, date, and
any other information "sufficient to identify the document for a subpoena duces tecum, including ... the
author of the document, the addressees of the document ... and the relationship of the author, addressees,
and recipients to each other." Local Civil Rule 26.2. Lopez v. City of New York, 2007 WL 869590, at *3
(E.D.N.Y. 2007). Plaintiff has failed to meet his obligations under Fed. R. Civ. P. 26(b)(5)(A) and Local
Civil Rule 26.2, and as a result, once again violates the Federal Discovery Rules.
        In light of the foregoing, Defendants respectfully request that Plaintiff be compelled to remedy the
deficiencies outlined above, and requests that Plaintiff’s Motion to Compel be denied, with prejudice.
        Thank you, in advance, for your time and attention.
                                                  Respectfully submitted,
                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.
                                                       By: /s/ Jason Mizrahi
                                                           Jason Mizrahi
                                                           1 Penn Plaza, Suite 2527
                                                           New York, New York 10119
                                                           Tel. No.: (212) 792-0048
                                                           Email: Jason@levinepstein.com
                                                           Attorneys for Defendants
